Citation Nr: 0023163	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  98-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for asthma, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from January 1995 to April 
1997.

This case first came before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision in which the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted service connection 

for asthma and assigned a 10 percent rating for that 
disorder, effective as of April 22, 1997, the day following 
the veteran's last day of active service.  In November 1999, 
the Board remanded this claim in order to obtain additional 
medical evidence.  The requested development has been 
completed, and the case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.

2.  Since April 22, 1997, asthma has been manifested 
primarily by test findings that were 100 percent of predicted 
results, and by occasional, but not daily, use of inhalers.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for asthma, 
for the period beginning on April 22, 1997, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for asthma is well grounded in accordance 
with 38 U.S.C.A. § 5107(a) (West 1991); that is, her claim is 
plausible.  She has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought or associated with her claims file, are available.  
The Board therefore finds that the duty to assist her, as 
mandated by 38 U.S.C.A. § 107(a) (West 1991), has been 
satisfied.


Service connection for asthma was granted by the New Orleans 
RO in a December 1997 rating decision, following review of 
evidence that included the veteran's service medical records 
and the report of a September 1997 VA examination.  The RO 
noted that her service medical records indicated that she had 
been diagnosed with, and treated for, asthma during service, 
and that asthma was shown on VA examination.  A 10 percent 
rating was granted for this disability, effective as of April 
22, 1997, the day following her last day of active service.  
The veteran indicated timely disagreement with the percentage 
of disability compensation that was assigned; this appeal 
ensued.

The severity of a service-connected disorder, such as asthma, 
is ascertained by the application of diagnostic criteria set 
forth in VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  Under the diagnostic criteria 
applicable for asthma, the 10 percent rating currently in 
effect contemplates forced expiratory volume in one second 
(FEV-1) of 71 to 80 percent predicted; or an FEV-1 to forced 
vital capacity (FVC) ratio of 71 to 80 percent; or 
intermittent inhalational or oral bronchodilator therapy.  A 
rating in excess of 10 percent (in this instance, a 30 
percent rating) would be warranted when asthma is manifested 
by FEV-1 of 56 to 70 percent predicted; an FEV-1/FVC ratio of 
56 to 70 percent; daily inhalational or oral bronchodilator 
therapy; or use of anti-inflammatory medication.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1999).

The criteria for a rating in excess of 10 percent, during any 
part of the period beginning on April 22, 1997, are not 
satisfied.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The report of the most recent clinical examination of the 
veteran's asthma, conducted by VA in April 2000, shows that 
she indicated that she used inhalers about two to three times 
a week, that she has been on steroid treatment "in the past," 
and that she has never been on oxygen treatment.  The report 
also shows that a pulmonary function test conducted in March 
2000 revealed that FEV-1 was recorded as 100 percent of 
predicted results, with post-bronchodilator results 

recorded as 103 percent of predicted results.  FVC pre-
bronchodilator was 102 percent of predicted results, and FVC 
post-bronchodilator was 104 percent of predicted results; 
FEV-1/FVC ratio was 81 percent.  The report indicates 
assessments to include asthma by patient history, and notes 
that the veteran showed no evidence of impaired lung function 
on her current pulmonary function tests.

The report of the September 1997 VA examination likewise does 
not demonstrate that an increased rating is appropriate.  The 
report of pulmonary function testing conducted at that time 
shows that FEV-1 prior to use of medication was 101 percent 
of predicted results.  The report also indicates that, prior 
to use of medication, predicted FEV-1/FVC results and best 
FEV-1/FVC results were both 86 percent (that is, 100 percent 
of predicted).  The report does not indicate any post-
medication test results, but does note that there was poor 
test performance.  The examination report shows that she 
indicated that she was using an inhaler, along with nose 
spray for allergic rhinitis.

Review of the record also shows that, in the three-year 
period between April 1997 and April 2000, the veteran sought 
treatment for her asthma on only several occasions.  A July 
1998 outpatient treatment record shows that she was seen for 
her annual examination and refill of her inhaler; it notes 
that she reported that she received better results with that 
inhaler than with any other asthma medication.  In contrast, 
a January 2000 outpatient treatment record shows that she 
indicated that she experienced frequent asthma flares since a 
change in job schedule and work in a dust-filled environment.  
The April 2000 VA examination report, however, notes that she 
indicated that the change in job schedule had been reversed, 
and that she now had less frequent attacks.

In brief, the evidence does not demonstrate that pulmonary 
function test results are sufficiently severe as to warrant 
assignment of a rating in excess of 10 percent at any time 
during the period at issue.  In addition, the evidence does 
not demonstrate that the veteran, at any time during this 
period, required the consistent use of 

inhalational anti-inflammatory medication (the April 2000 VA 
examination report merely notes past steroid use), or the 
daily use of inhalational or bronchodilator therapy.  The 
Board must therefore conclude that the preponderance of the 
evidence is against her claim, and that an increased rating 
is not warranted. 


ORDER

An increased rating for asthma, arising from an original 
grant of service connection, is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

